COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of L.C. and S.C., minors

Appellate case number:    01-21-00521-CV

Trial court case number: 2020-28443

Trial court:              247th District Court of Harris County

        On December 2, 2021, Appellant Erna Aletta Cox filed a Motion to File Submission of
Forensic Report on Hard Drive and a Motion to File Submission. We deny Appellant’s motions.
This Court cannot consider documents that are not in the appellate record. See TEX. R. APP. P.
34.1 (“The appellate record consists of the clerk’s record and, if necessary to the appeal, the
reporter’s record.”); Democratic Sch. Research, Inc. v. Rock, 608 S.W.3d 290, 305 (Tex. App.—
Houston [1st Dist.] 2020, no pet.) (“[W]e cannot consider matters outside the record in our
review.”); Dauz v. Valdez, 571 S.W.3d 795, 811 (Tex. App.—Houston [1st Dist.] 2018, no pet.)
(“We cannot consider documents outside the record.”); Mitchell v. Citifinancial Mortg. Co., 192
S.W.3d 882, 883 (Tex. App.—Dallas 2006, no pet.) (“This Court may not consider any matters
that are outside the appellate record.”).

        Appellant is further instructed to abide by Texas Rule of Appellate Procedure 9.9 and
refrain from filing any motion or other document that identifies the birth date, home address, or
name of anyone who was a minor when the underlying suit was filed unless permitted by Rule
9.9.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually


Date: January 6, 2022